Per Curiam.
The power to appoint a referee given by the provisions of section 719-a, subdivision 4, of the Greater New York Charter, should be sparingly exercised and only in extraordinary cases where special circumstances' are shown and the amount of testimony which the court deems necessary for the proper disposition of the matter will require protracted hearings. In the circumstances here disclosed, we are of opinion that the appointment of a referee was unnecessary and that the court itself should have taken proof.
It follows, therefore, that the orders should be reversed, with twenty dollars costs and disbursements, and the matter remitted to the Special Term with directions to proceed in accordance herewith.
Present — Martin, P. J., McAvoy, O’Malley and Dore, JJ.
Orders unanimously reversed, with twenty dollars costs and disbursements, and the matter remitted to Special Term for further action in accordance with opinion.